DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 05/31/2022:
Claims 1-7 are presently pending.
Claims 8-11 are currently withdrawn from consideration due to nonelected invention.
All prior art grounds of rejection are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 20110218102A1, hereinafter referred to as “Anderson”) in view of Meakin et al. (US 20170121233A1, hereinafter referred to as “Meakin”).

Regarding claim 1, Anderson teaches a granule of potash comprising (Para [0012], a particle that includes a potassium source and a binder component):
potash in a concentration of between 10-90wt% (Para [0012], potash present between 5-99wt%, more preferably 50-99wt%); 
a binder in a concentration from 1-5wt% (Para [0014], binder that produces or promotes cohesion of potash from 1-95wt%, more preferably 1-25wt%). A prima facie case of obviousness exists where the claimed ranges “overlap or lie inside ranges disclosed by the prior art.” In re Wertheim, 541 F.2d 257, 191 USPQ (CCPA 1976).
Anderson does not expressly disclose the granule including polyhalite, wherein the polyhalite is in the particle at a concentration of between 10-90%. However, Anderson teaches or discloses including an active ingredient that includes a fertilizer (Para [0013]). Further, Anderson teaches or discloses that the active ingredient includes a fertilizer is present in the particle ranging from 0.05% to 50% (Para [0016]). Meakin further teaches or discloses that polyhalite is a fertilizer (Para [0041], polyhalite has fertilizing effects).  One of ordinary skill in the art would have been motivated to include the fertilizing effects of polyhalite with potash where “polyhalite has a strong effect in promoting initial growth of a [plant] seed and an improved root development” (Para [0056]). 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the present application to include polyhalite as a fertilizer or to have the effect of a fertilizer at amounts up to 50% as taught by Anderson so as have a granule of potash, polyhalite and binder within the amount ranges as claimed. A prima facie case of obviousness exists where the claimed ranges “overlap or lie inside ranges disclosed by the prior art.” In re Wertheim, 541 F.2d 257, 191 USPQ (CCPA 1976).

Regarding claims 2 and 4, Anderson as modified by Meakin teaches potash in a concentration between 30-80wt% and polyhalite in a concentration between 30-80wt% (claim 2); and also potash in a concentration between 40-60wt% and polyhalite in a concentration between 40-60wt% (claim 4), respectively. As discussed above in the rejection of claim 1, Anderson as modified by Meakin discloses that potash is present between the range of 5% to 99.9%, more preferably between the range of 50% to 99% (see Anderson at Para [0012]), and the active ingredient (Polyhalite) is present in the particle ranging from 0.05% to 50% (see Anderson at Para [0016]). A prima facie case of obviousness exists where the claimed ranges “overlap or lie inside ranges disclosed by the prior art.” In re Wertheim, 541 F.2d 257, 191 USPQ (CCPA 1976).

Regarding claim 5, Anderson as modified by Meakin as discussed above in the rejection of claim 1, teaches potash in a concentration that overlaps the claimed amount of 49wt% (see Anderson at Para [0012], teaching potash present from 5-99wt%), polyhalite present in a concentration that overlaps the claimed amount of 49wt% (see Anderson at Para [0016], active ingredient (Polyhalite as taught by Meakin) is present from 0.05-50wt%), and a binder in a concentration of 2wt% (see Anderson at Para [0014], teaching the binder present from 1-25wt%). A prima facie case of obviousness exists where the claimed ranges “overlap or lie inside ranges disclosed by the prior art.” In re Wertheim, 541 F.2d 257, 191 USPQ (CCPA 1976). Alternatively, a prima facie case of obviousness exists where the claimed ranges or amount do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 224 USPQ 773, 779 (Fed. Cir. 1985).

Regarding claim 6, Anderson as modified by Meakin teaches a clay alumino-silicate binder montmorillonite as a binder which is a known to be used in geopolymer reactions (see Anderson at Para [0014]).
Regarding claim 7, Anderson as modified by Meakin teaches a binder that includes a starch or a sugar (see Anderson at Para [0014]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Meakin as applied to claim 1 above, and further in view of Ahmad B. Albadarin, Granulated polyhalite fertilizer caking propensity, Powder Technology, Vol. 308, Pg. 193-99, Feb. 15, 2017 (hereinafter referred to as “Albadarin”).

Regarding claim 3, Anderson as modified by Meakin teaches the size of particle ranges from 0.1mm to 30mm, more preferably from 0.5mm to 15mm (see Anderson at Para [0031]). A prima facie case of obviousness exists where the claimed ranges “overlap or lie inside ranges disclosed by the prior art.” In re Wertheim, 541 F.2d 257, 191 USPQ (CCPA 1976).
Anderson as modified by Meakin does not expressly teach the strength of the granule as claimed. Albadarin describes a granulated polyhalite fertilizer (Title). Albadarin teaches the strength of the granule being at least 0.7 kg/granule (Pg. 197 sec. 3.1, col. 2, recommended crush strength of 3 kg/granule). One having ordinary skill in the art would have been motivated to include granules that have at least a strength of 3 kg/granule to reduce the anti-dusting of granules while stored in a packaging bag and provide for more even spreading during fertilizing applications (Pg. 197 sec. 3.1, col. 2). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to include a granule that has a strength of at least 3 kg/granule, where “spreading the fertilizer at such a crush strength shows an acceptable spreading pattern” (Pg. 197 sec. 3.1, col. 2).Emphasis added.

Response to Arguments
Applicant's arguments filed May 31, 2022 have been fully considered but they are not persuasive. 

Rejections under 35 U.S.C. § 103
Applicant argues that in view of In re Wesslau, “[i]t is impermissible within the framework of [35 USC §] 103 to pick and choose from any one reference only so much of it as will support a given position, to the exclusion of other parts necessary to the full appreciation of what such reference fairly suggests to one of ordinary skill in the art,” and further that the present invention needs to be considered on its entirety (Applicant’s response, Pg. 2 ln. 11-19). The Applicant is informed that the Examiner does not find these arguments persuasive.
In response to applicant's argument that Anderson as modified by Meakin does not disclose a granule of Polyhalite and Potash comprising potash in a concentration of 10-90wt%, Polyhalite in a concentration of 10-90wt%, and a binder in a concentration of 1-5wt%, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Applicant is informed that the Examiner has not conceded or noticed that the reference Anderson “is substantially different” from the present invention (Applicant’s response, Pg. 2-3 ln. 27-28 and ln. 1-2, respectively). It is within the bounds of the Examiner to identify references and to establish obviousness by combining or modifying the teachings of the prior art to produce the claimed invention where a teaching, suggestion, or motivation is found.
In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Anderson teaches or discloses including an active ingredient from 0.05wt% to 50wt% that includes a fertilizer (Anderson, Para [0016]), and further, that one having ordinary skill in the art would have been motivated to include polyhalite as the active ingredient as a fertilizer, where “polyhalite has a strong effect in promoting initial growth of a [plant] seed and an improved root development” (Meakin, Para [0056]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include polyhalite as a fertilizer or to have the effect of a fertilizer at amounts up to 50wt% as taught by Anderson, so as to have a granule of potash, polyhalite, and a binder within the claimed ranges of wt%.
.
Applicant further argues that the combination of Potash and Polyhalite is “not something to be taken for granted” as the combination of Potash and Polyhalite are difficult to combine considering their chemical and physical properties (Applicant’s response, Pg. 3 ln. 3-13), however, Applicant is informed that the Examiner does not find their arguments persuasive.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Emphasis added.

Applicant argues that the Examiner used improper hindsight reasoning (Applicant’s response, Pg. 3-4 ln. 14-28 and ln. 1, respectively)  to modify the reference of Anderson in view of Meakin to read on the claim limitations of claim 1: a granule of potash and polyhalite comprising potash in a concentration of 10-90wt%, polyhalite in a concentration of 10-90wt%, and a binder in a concentration of 1-5wt%, the Applicant is informed that the Examiner does not find their arguments persuasive. 
While the Examiner acknowledges Applicant’s analysis of Anderson as modified by Meakin, and expressing the criticality of the difficultness to bind potash and polyhalite (Applicant’s response, Pg. 3 ln. 3-13), the Examiner must respectfully disagree with the Applicant’s conclusion that one having ordinary skill in the art would not consider combining Potash and Polyhalite in a granule.
In the present case, there is a reasonable expectation of success where Anderson teaches or discloses including an active ingredient from 0.05wt% to 50wt% that includes a fertilizer (Anderson, Para [0016]), and further, that one having ordinary skill in the art would have been motivated to include polyhalite as the active ingredient as a fertilizer, where “polyhalite has a strong effect in promoting initial growth of a [plant] seed and an improved root development” (Meakin, Para [0056]). Emphasis added. Moreover, there is no suggestion in Anderson that a particular fertilizer such as Polyhalite cannot be used in the formation of a granule of Polyhalite and Potash and a binder. While Applicants argue that it is difficult to combine Polyhalite and Potash, there is insufficient evidence of record such that one of ordinary skill in the art would have concluded that there was no reasonable expectation of success of combining the prior art elements as discussed in the rejections above. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include polyhalite as a fertilizer or to have the effect of a fertilizer at amounts up to 50wt% as taught by Anderson, so as to have a granule of potash, polyhalite, and a binder within the claimed wt% ranges.
In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

	Additionally, Applicant argues that Albadarin fails to cure the deficiencies of Anderson as modified by Meakin (Applicant’s response, Pg. 4 ln. 5-11), the Applicant is informed that the Examiner does not find their arguments persuasive. It should be noted that Applicant has not provided any arguments as to why such obviousness rejection is not proper. Therefore, the Examiner maintains the rejection that Anderson as modified by Meakin in view of Albadarin discloses the subject matter of claim 3: “wherein the size of said granule is 1-6mm; and the strength of said granule is at least 0.7 kg/granule.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L CARLON whose telephone number is (571)272-4421. The examiner can normally be reached 730-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS L CARLON/Examiner, Art Unit 1731                                                                                                                                                                                                        
/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731